



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Beran, 2022 ONCA 116

DATE: 20220210

DOCKET: C69798

Miller, Trotter and Zarnett
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marcin Beran

Appellant

Marcin Beran, acting in person

Jacob Millns, for the respondent

Heard: February 7, 2022 by
    video conference

On appeal from the sentence imposed on July
    15, 2021 by Justice Kathryn L Hawke of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant advanced two grounds of appeal of
    his sentence for firearms related offences: (1) that the sentence is overly
    harsh and oppressive, and (2) the sentencing judge did not take into account
    the onerous conditions of incarceration the appellant has experienced as a
    result of the frequent lockdowns imposed to combat the spread of Covid in
    institutional settings.

[2]

With respect to the first ground, we do not
    agree that the sentencing judge made any errors of principle or misapprehended
    any material facts. The sentence imposed was not significantly higher than that
    proposed by the defence at trial. It was well within the available range. We do
    not agree with the submission that the fact there was no evidence the gun was
    used as part of a drug dealing enterprise renders the sentence unfit.

[3]

The application of a
Duncan
credit is a
    discretionary matter, and there is no basis on which we would interfere with
    the sentencing judges exercise of discretion. She referenced all the relevant
    principles and clearly and sympathetically recounted the appellants evidence
    of the harsh conditions that he has (and has continued) to experience. The
    sentencing judge factored these harsh conditions into the sentencing process as
    a mitigating factor, as she was required to do. She was not required to do
    anything further, such as provide a mathematical calculation of a sentencing
    credit. This ground of appeal must fail as well.

DISPOSITION

[4]

Leave to appeal sentence is granted, and the
    appeal of sentence is dismissed.

B.W.
    Miller J.A.

Gary Trotter
    J.A.

B.
    Zarnett J.A.


